Marston, J.
I, concur in the opinion of my brother Cooley in this case in what he says as to the respondent’s pleading guilty to petty larceny only. I am unable to concur however upon the other proposition. This case is in my opinion unlike one brought into the circuit by appeal. It may very properly be held there that the jurisdiction of the circuit does not exceed that of the justice. When however there has been an examination before a magistrate upon a charge not within-the jurisdiction of a justice of the peace, and the accused waives examination or is bound over for trial in the cir*622cuit, that court in my opinion acquires jurisdiction of the case, as one properly pertaining to and within the exclusive jurisdiction of that court, and the case is no longer subject to or within the statutes relating to the jurisdiction of justices of the peace, but is governed solely by the practice in and statutes relating to the circuit court. Such a view may, as urged upon the argument, work injustice, in that parties accused of crime may be held for trial in .the circuit, in cases clearly within the jurisdiction of the justice. There is no statute that may not, with dishonest officials, be perverted and abused. We cannot act upon any such theory. We must presume the contrary, and I think the circuit judge would have no difficulty in properly dealing with any such cases that might thus improperly be sent to that court for trial.
There are other cases where under a contrary view parties would in my opinion be very inadequately punished, if it could be no greater than that which a justice is authorized to inflict. Take one case in illustration of many frequently arising. A party is tried in the circuit for an assault with intent to commit the crime of murder. The jury having doubts as to the intention with which the assault was made and injuries inflicted, find the accused guilty of an assault and battery. To limit the punishment in many such cases to a fine,' and imprisonment for three months, would be but a mere mockery of justice. I cannot think that the Legislature so intended. And so far as I know such has not been the practice in the several circuit courts in this State.
In my opinion the sentence of the Circuit Court was .correct and should be affirmed.
Graves, J. Nelson was charged by information under the statute with having committed the offense of larceny of certain property of the value of $35. On arraignment he pleaded in abatement, but subsequently on leave of the court withdrew that defense and pleaded “guilty *623to petit larceny only.” On that plea the court convicted him “of the crime of petit larceny” and sentenced him to be confined at hard labor in the House of Correction for ten months and the sentence is now being carried out. The cause comes up on writ of error and one ground alleged is that the conviction was not for any offense covered by the information. The offense Nelson confessed and of which he was convicted is described in the plea and in the finding and judgment as “petit larceny” and nothing else, and it is conceded that this expression does not import or indicate the specific offense laid in the information. It is properly admitted that it signifies something different and the expression is said to have been used to denote that the property in the information was stolen by Nelson but did not exceed $25 in value. And no doubt this, as matter of fact, is a correct explanation. But can it be held that the language has the certain and proper legal sense to support the judgment of the court ?
In case of conviction of crime the record ought to show upon its face with reasonable certainty that the defendant is held for an offense which our laws recog■nize and which is covered by the formal accusation.
If the offense is one to which the law has assigned technical descriptive terms to express it, these terms should appear; and in other cases the facts descriptive of the crime should be introduced. ■ But if this course is disregarded and the “offense” is expressed by language signifying a crime which is unknown to our law though formerly recognized in the common law of England, the case is wanting in legal certainty and the defect cannot be obviated by argument or exposition.
' The governing principles have been often illustrated. Rex v. Horne, 2 Cowp., 672; Haney v. State, 2 Texas Court of Appeals 504, and Merwin v. The People, 26 Mich., 298, are instructive cases. See also Arch. Crim. Prac., 41 et seq.; 2 Hawkins’ P. C., 622. Applying these principles here and the record makes out that Nelson *624was not found guilty of any crime covered by the information against him, but of something our laws do not recognize as a crime at all. “Petit larceny,” though once the definitive appellation of a class of common law larcenies, has no place in our code, and we have no such classification or distinction as the term calls for. Indeed Parliament has so changed the common law that the term is now obsolete as a descriptive one in legal proceedings against offenders even in England. 4 Bl. Com., 229, 237; 4 Stephens’ Com., 158, 159; 2 Broom & Had., (Amer. ed.), 513, n. b.; Arch. Crim. Prac. (5th Amer. and 10th Lond. ed.), 168, marg.; Drennan v. The People, 10 Mich., 169.
The other objections made against the judgment appear to me to require no notice, and I reserve my opinion upon them. Eor the error in the conviction and judgment there should be a reversal, and not being fully satisfied that The People are entitled to renew the prosecution in view of the proceedings which have already taken place (Ex parte Lange, 18 Wall., 163), I think a new trial -should not be ordered, and that the plaintiff in error should be discharged.